GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: JOHN E. GURA, JR.
Assistant United States Attorney
86 Chambers Street

New York, New York 10007
Telephone No.: (212) 637-2712
Fax No.: (212) 637-2717
john.gura@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

atam |

ot eT

5

!

ony
yy

f

 

 

UNITED STATES OF AMERICA,

ee x PARTI

WRIT OF GARNISHMENT

Plaintiff and 10 CR 0338 (SAS)

Judgment-Creditor,

-Vi~

ELVISTON RAMASIR,

Defendant and
Judgment-Debtor,

and

AUTORAMA SALES, INC.,

GREETINGS TO:

Garnishee.

AUTORAMA SALES, INC.
3310 Sunrise Hwy

Wantagh, NY 11793

Attn: Donna Ramasir

An application for a Writ of Garnishment against the property of defendant

Elviston Ramasir, (the “debtor”), whose last known address is 4 Sparrow Ln, Manorville, NY

11949, has been filed with this Court. On June 6, 2011, a judgment arising out of an order of

 
restitution.was entered against the debtor in the amount of $1,429,449.67. The balance due on
the judgment as of January 23, 2020, is $1,443,294.09.

You are required by law to withhold and retain any property in which the debtor
has a substantial nonexempt interest and for which you have or may become indebted to the
debtor pending further order of the Court. You are required by law to file a written answer,
under oath, within ten (10) days of service of this writ stating whether or not you have in your
custody, control or possession, any property owned by the debtor, including nonexempt,
disposable earnings. Please state whether or not you anticipate making any future payments to
the debtor and whether such payments will likely be weekly, bi-weekly or monthly.

You must file the original answer to this writ with the Clerk of the United States
District Court, Southern District of New York, United States Courthouse, 500 Pearl Street, New
York, New York 10007, Attn: Arraignment Unit Room 520. Additionally, you are required to
serve a copy of the answer upon the debtor Elviston Ramasir, at 4 Sparrow Ln, Manorville, NY
11949, and upon Assistant United States Attorney John E. Gura, Jr., United States Attorney’s
Office, 86 Chambers Street, New York, New York 10007.

There may be property which is exempt by law from this writ of garnishment.
Property which is exempt and which is not subject to this writ is listed on the annexed Notice
from the Clerk of the United States District Court.

Pursuant to 15 U.S.C. § 1674, as Garnishee, you are prohibited from discharging
the debtor from employment by reason of the fact that the debtor’s earnings have been subject to
garnishment.

If you fail to answer this writ or withhold property in accordance therewith, the
United States of America may petition the Court for an order directing you to appear before the

court to show good cause why you failed to comply with this writ. If you fail to appear or do

 
appear and fail to show good cause why you failed to comply with the writ, the court shall enter
a judgment against you for the value of the debtor’s nonexempt interest in the property.

It is unlawful to pay or deliver to the debtor any items attached by this writ.
Dated: New York, New York

January Go , 2020

So Ordre

“A

UNITED ah DISTRICT JUDGE /v

 

 
